111 U.S. 798 (1884)
KILLIAN
v.
EBBINGHAUS.
Supreme Court of United States.
Submitted April 21st, 1884.
Decided May 5th, 1884.
ORIGINAL.
Mr. Garnett and Mr. Robinson for the motion.
Mr. Cuppy and Mr. Dye opposing.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This suit was brought against the trustees of the German Evangelical Concordia Church, then in possession of the premises in dispute. They answered by that name, setting up their title to the property and their claim to the possession. The record shows a notice by Ebbinghaus, the appellee and complainant *799 below, to the trustees of the German Evangelical Lutheran Concordia Church. The final decree was against the "trustees or authorities of the said Concordia Church, whether under the name of the trustees of the German Evangelical Concordia Church, or under the name of the trustees of the German Lutheran Evangelical Concordia Church." The trustees appealed, but in their appeal bond they described themselves as trustees of the German Lutheran Evangelical Concordia Church. The case was entered here promptly and docketed in the name of John G. Killian et al., trustees of the German Lutheran Evangelical Concordia Church Appellants v. John W. Ebbinghaus, trustee. Both parties appeared and argued the case, as presented by the record, on its merits. No objection was made to the form of the appeal. A mandate which was sent to the court below described the appeal as "taken by John G. Killian et al., trustees of the German Lutheran Evangelical Concordia Church." As in this there was error, the mandate has been recalled, and we now order that a new mandate issue describing the cause below as between John W. Ebbinghaus, trustee, complainant, and John G. Killian et al., trustees of the German Evangelical Concordia Church, and August Sievers et al., trustees of the First Reformed church defendants (Equity, No. 5,688) and the appeal as "taken by John G. Killian et al., trustees of the German Evangelical Concordia Church."
It is so ordered.